Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 10/19/2020, that amended claims 3-8, 10-12, and 14, and cancelled claims 15-16, is acknowledged.
Election/Restrictions
Applicant's election with traverse of Group I and the species 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
, in the reply filed on 3/7/2022, is acknowledged.  The traversal is on the grounds that a) the compounds are structurally related and a search of their compositions and uses would not be burdensome, and b) the compounds of Formula (I) share a common core and there would not be a search burden.  This is not found persuasive because a) Groups I and II lack unity of invention since the technical feature, compounds of the instant formula, are known in the prior art, and b) the species lack unity of invention since the technical feature, compounds of the instant formula, are known in the prior art.  As stated in the 1/7/2022 Restriction Requirement, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because they lack the same or corresponding special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from consideration as being directed toward non-elected subject matter.  Claims 1-10 are examined on the merits herein.

Priority
	The instant application is a 371 of PCT/US19/28432, filed 4/22/2019, which claims priority to US provision application 62/663,377, filed 4/27/2018.
Information Disclosure Statement
The information disclosure statements (IDS) dated 1/5/2021 and 1/26/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
Abstract
The abstract of the disclosure is objected to because it recites “The present invention relates to.”  The should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  Correction is required.

Claim Rejections - 35 USC § 102 and 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, claims 1-10 are rejected under 35 U.S.C. 103 as obvious over WO 2014/183532 to Coleman (IDS, 1/26/2022), which is the 371 of US Patent No. 9,643,982.  Please note: Claims 2-9 have been included in the 103 obviousness rejection, but are not rejected under 102(a)(1) and 102(a)(2).
Coleman teaches, 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
 ,fused tricyclic heterocyclic compounds as HIV Integrase Inhibitors to treat HIV.  This genus meets the limitations of the instant compound of the instant genus when:
-R1, which is R6 of the instant claims, is a C1-C6 alkyl (pgs. 37, 103, 104),
-R2, which is R5 of the instant claims, is H or C1-C6 alkyl,
-R3, which is R4 of the instant claims, is a C1-6 alkyl,

-R7 is -OR9, wherein R9 is H
-A is -C(O)NH-
-R8 is a C6 aryl group optionally substituted with halo, wherein the optional substitutions are instant R1, and instant n is 0-5, and
-n is 0 (pgs. 103-104, claim 1).
A pharmaceutical composition comprising an effective amount of the compounds and a pharmaceutically acceptable carrier are taught (pg. 110, claim 10).  
As such, Coleman ‘532 appears to anticipate at least the genus as claimed in Claims 1 and 9.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Assuming arguendo that Coleman ‘532 does not anticipate the claimed genus of claims 1 and 9, Coleman ‘532 teaches 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
, wherein A is a 5 or 6-membered monocyclic heteroaryl or -NH-C(O)- and R8 is selected from C1-C6 alkyl or benzyl, wherein the phenyl moiety is optionally substituted with up to three groups (pgs. 104-105, claim 2).

Moreover, Coleman ‘532 exemplifies 
    PNG
    media_image3.png
    116
    229
    media_image3.png
    Greyscale
, which meets the limitations of the instant formula when R1 is the halo fluorine, n is 2, R2, R3, and R5 are H, and R6 is ethyl (Example 10, pg. 87 and pg. 109, claim 9).
Coleman ‘532 further exemplifies 
    PNG
    media_image4.png
    102
    250
    media_image4.png
    Greyscale
 with fluorine at the 2 and 4 positions on the phenyl ring, and 
    PNG
    media_image5.png
    112
    307
    media_image5.png
    Greyscale
, with methyl at the instant R6 position (pgs. 107-108).

While Coleman ‘532 teaches compounds of the same core structure as those of instant claim 1, Coleman ‘532 differs from that of the instant claims in that it does not exemplify 
    PNG
    media_image6.png
    69
    146
    media_image6.png
    Greyscale
 as -A-R8 in 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
, and it does not exemplify the species of instant claim 9.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to choose 
    PNG
    media_image6.png
    69
    146
    media_image6.png
    Greyscale
 as A-R8 of 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
, to arrive at the genus of the instantly claimed compounds.  One of ordinary skill in the art would have been motivated to choose 
    PNG
    media_image6.png
    69
    146
    media_image6.png
    Greyscale
 as A-R8 , with a reasonable expectation of success, because a) Coleman ‘532 teaches that A-R8 can be 
    PNG
    media_image6.png
    69
    146
    media_image6.png
    Greyscale
, b) all of Coleman ‘532’s  exemplified compounds in the specification and claims of 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
,exemplify 
    PNG
    media_image6.png
    69
    146
    media_image6.png
    Greyscale
 as A-R8, and c) all of Coleman ‘532’s tests for effectiveness of the compounds for use, exemplify A-R8 as 
    PNG
    media_image6.png
    69
    146
    media_image6.png
    Greyscale
.


    PNG
    media_image7.png
    117
    230
    media_image7.png
    Greyscale
by exemplifying the fluorines on the phenyl ring in the 2 and 4 positions, and by substituting the ethyl group with a methyl group, to arrive at 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image7.png
    117
    230
    media_image7.png
    Greyscale
,by exemplifying the fluorines at the 2 and 4 positions, with a reasonable expectation of success, because Coleman ‘532 exemplifies compounds with fluorines at the 2 and 4 positions, and teaches that the phenyl moiety of R8, which corresponds to R1 of the instant claims, can be substituted with up to three fluorine atoms at any position on the phenyl ring.  
One of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image7.png
    117
    230
    media_image7.png
    Greyscale
, by substituting ethyl with methyl, with a reasonable expectation of success, because Cole ‘532 exemplifies compounds with methyl at R1, which corresponds to R6 of the instant claims, and teaches R1 as a C1-C7 alkyl.
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,643,982 to Coleman (IDS, 1/5/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Coleman ‘982 claims 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
, which meets the limitations of the instant claims when n is 0, X is CH2, R1 is a C1-C6 alkyl, R2 and R6 are H, R3 is a C1-C6alkyl, R7 is OH, A is C(O)NH, and R8 is benzyl, wherein the phenyl moiety is substituted with up to three groups, each independently selected from F, Cl and methyl (claims 1 and 7, Col. 131-134).  Further claimed is a pharmaceutical composition comprising an effective amount of the compounds and a pharmaceutically acceptable carrier (claim 10, Col. 140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622